t c memo united_states tax_court tibor guenther horwath and christel horwath petitioners v commissioner of internal revenue respondent docket no filed date tibor guenther horwath and christel horwath pro sese dustin m starbuck for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and accuracy-related_penalties under sec_6662 on petitioners’ federal_income_tax tax_year deficiency dollar_figure dollar_figure accuracy-related_penalty dollar_figure dollar_figure the issues remaining for decision are are petitioners entitled for each of the taxable years at issue to the depreciation deduction that they claim we hold that they are not are petitioners entitled for the taxable_year to a deduction of dollar_figure for travel_expenses we hold that they are not are petitioners liable for each of the taxable years at issue for the accuracy-related_penalty under sec_6662 a we hold that they are findings_of_fact most of the facts have been stipulated and are so found petitioners resided in falmouth virginia at the time they filed the petition in this case in petitioners formed tg c associates inc tgc an s_corporation that at all relevant times provided consulting services to various corporate and government entities at all relevant times tgc’s principal_place_of_business was located in petitioners’ residence during the taxable years at issue petitioners were the only two stockholders of tgc for each of the taxable years at issue each petitioner had a zero basis in the tgc stock that each 1all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure owned during the taxable years at issue petitioner tibor guenther horwath mr horwath occasionally provided consulting services as a sole_proprietorship known as tibor g horwath consulting tibor horwath consulting claimed depreciation_deductions on date tgc entered into contract dasg60-92-c-0069 contract with the united_states army strategic defense command sdc during the course of the contract sdc paid tgc a total of dollar_figure the contract provided in pertinent part with respect to the specific tasks to be completed pursuant to that contract the following specific tasks will be performed under the proposed program phase i design and construct an experimental sspg small spinning projectile guid- ance seeker and associated laboratory setup for open loop performance evalua- tion of the concept against computer generated and recorded single and mul- tiple target and background images evaluate the performance of the sspg seeker for various target and background conditions including the presence of detector noise determine performance limits for the sspg seeker in terms of minimum detect- able line of sight motion to the target and its ability to extract target fea- ture information conduct analysis to determine valid parameter ranges for follow-on simula- tion effort and attempt to define pro- jected hardware implementations prepare an interim report of the find- ings and recommendations phase ii adapt the open loop sspg seeker labora- tory experiment for interfacing with a 6-dof flight dynamics computer code for a hardware in the loop simulation design and construct a line of sight los processor to extract guidance information from the sspg seeker output signals modify and update the existing 6-dof flight dynamics code to include rapid spin and nutation and optimize the code for interface with the line of sight processor and other relevant laboratory hardware assemble the hardware in the loop simu- lation model using the above components debug and calibrate and perform simula- tion runs against simulated single and multiple target and background images transfer the hardware and software of the simulation effort to the khils fa- cility interface with the khils equip- ment and conduct simulation against typical strategic and theater missile defense scenarios conduct a top level projectile design defining a basic configuration essen- tial parameters like mass moments ballistic characteristics and guidance and control for various potential ap- plications prepare an interim report and material for a briefing to the government phase iii conduct an analysis effort aimed at determining the optimum selection of field test conditions scaling of param- eters and target representations and prepare a test plan design and construct an experimental guided sspg test vehicle and launcher to be used in field tests repackage and miniaturize the laboratory sspg seeker and line of sight processor and integrate into the test vehicle together with thrusters solenoid valves and cold propellant reservoir define specific parameters of the field experiment by using the hardware in the loop simulation model adapted for the characteristics of the experimental test vehicle conduct field tests with various targets and test conditions and document and analyze test data prepare a final report for the entire effort and put together a briefing for the government the contract provided in pertinent part with respect to certain contract data requirements contract data requirements list a001 funds man-hour expenditure report first report due calendar days after first full accounting_period submissions will include both the formatted report and a columned report reflecting the time-phased expenditure and forecast on a cumulative basis by month through the period of performance a formatted report and columned report will be submitted for the total contract graphic plots are not re- quired a002 contract funds status report first report due days after first full account- ing period columns of block sec_12 will be headed to show a 6-month rolling window followed by remaining projections by fy rolling window is defined as a projection for each of the next months from the reported date this will be followed by a projection for remaining month by fiscal_year a003 innovations report submit draft innovations report mlt months after identification to address in blk government com- ments will be provided in days update and distrib- ute within days a005 quarterly progress report initial report is to cover period ending first months following contract award report is due days after completion of each quarters effort when report is presented orally provide copies of viewgraphs and narratives to attendees a006 scientific technical reports summary submit final draft days prior to end of the contract the government comments will be provided within days a final version shall be delivered at eoc the contractor shall identify control and document any hazards and control procedures associated with the process and include this documentation in the final report any design modeling and hardware resulting from this effort shall become government property pursuant to the contract tgc inter alia designed and constructed a computer simulator computer simulator that consisted of a large calibrated star display various computers a precision spin and positioning platform for seeker hardware assorted electronic devices and special software developed for controlling that equipment after tgc completed the testing and analysis required by the contract tgc was to transfer the computer simulator and associated software to a united_states government facility in florida for further testing on date tgc entered into contract dasg60-96-c-0042 contract with sdc pursuant to the contract tgc was to use the computer simulator when completed to study various technical matters related to strategic intercept with low-cost precision intercept devices pursuant to that contract sdc was to pay tgc a total of dollar_figure on or about date tgc completed the design construction and testing of the computer simulator the com- puter simulator was not transferred at that time or any other time to the united_states government facility in florida on date petitioner christel horwath ms horwath executed on behalf of tgc a document entitled contrac- tor’s release and assignment release with respect to the contract the release provided in pertinent part pursuant to the terms of contract no dasg60-92-c- contract and in consideration of the sum of one million fourty sic nine thousand one hundred seventeen dollars and no cents dollar_figure which has been or is to be paid under said contract with tg c associates inc hereinafter called the contractor or its assignees if any the contractor upon payment of said sum by the united_states of america hereinaf- ter called the government does hereby remise release and discharge the government its officers agents and employ- ees of or from all liabilities obligations claims and demands whatsoever under or arising from the contract at the time the contract was terminated the computer simulator was the property of tgc during the taxable years at issue and continuing until the time of trial in this case the computer simulator was located in the basement of petitioners’ residence on date tgc filed a formal complaint with the missile defense command concerning improper disclosure of tgc’s proprietary data on date sdc notified tgc by letter that it was terminating the contract pursuant to that contract’s limita- tion of funds clause as of that date sdc had paid tgc only dollar_figure of the original contract amount of dollar_figure on date tgc entered into a contract con- tract with the united_states army armament research develop- ment and engineering center tank-automotive and armaments command armament research development and engineering center located at picatinny arsenal pursuant to the contract tgc was to modify the computer simulator in order to accommodate tactical projectiles and perform tests in order to make it possible to evaluate smart munitions technology tgc entered into additional contracts after the con- tract that required tgc to use the computer simulator claimed travel expense deduction during the taxable years at issue tgc had a contract primex contract with primex technologies inc primex under which tgc was to provide consulting services to primex tgc retained tibor horwath consulting ie mr horwath and ms jean p smith ms smith to provide to primex on tgc’s behalf the consulting services required by the primex contract the services that mr horwath and ms smith were to provide to primex on tgc’s behalf required mr horwath and ms smith to travel extensively primex agreed to pay tgc for such travel_expenses pursuant to the primex contract tgc sent primex an invoice every month each such invoice reflected inter alia a separate category labeled expenses by dr tibor g horwath and expenses by jean p smith which listed the respective travel_expenses paid_by mr horwath and ms smith in providing to primex on tgc’s behalf the consulting services required by the primex contract tgc treated as income all payments that it received from primex pursuant to the primex contract including payments for the respective travel_expenses of mr horwath and ms smith during mr horwath paid dollar_figure in travel_expenses in connection with providing to primex on tgc’s behalf the consult- ing services required by the primex contract mr horwath was entitled to a reimbursement by tgc for those travel_expenses mr horwath chose not to be reimbursed by tgc for the travel_expenses that he paid in petitioners’ tax returns petitioners filed form_1040 individual_income_tax_return form_1040 for each of the taxable years at issue which ms horwath prepared we shall refer to form sec_1040 that petitioners filed for taxable years and as petitioners’ return and petitioners’ return respectively in petitioners’ return petitioners claimed for the first time a deprecia- tion deduction with respect to the computer simulator when in schedule c profit and loss from business schedule c of that return mr horwath’s schedule c they claimed such a deduction of dollar_figure in form_4562 depreciation and amortiza- tion form relating to mr horwath’s schedule c petitioners claimed a basis of dollar_figure in the computer simula- tor the dollar_figure basis in the computer simulator that petition- ers claimed in form_4562 represented their best estimate of the replacement cost of that simulator in schedule c of petition- ers’ return mr horwath’s schedule c petitioners claimed a depreciation deduction of dollar_figure with respect to the computer simulator and a deduction of dollar_figure for the travel_expenses that mr horwath paid in notice_of_deficiency on date respondent issued to petitioners a notice_of_deficiency notice with respect to their taxable years and in that notice respondent determined inter alia that petitioners are not entitled to the depreciation_deductions of dollar_figure and dollar_figure claimed with respect to the computer simulator in petitioners’ return and petitioners’ return respectively respondent also determined in the notice inter alia that petitioners are not entitled to dollar_figure of the dollar_figure deduction that petitioners claimed for the travel_expenses that mr horwath paid in respondent further determined in the notice that petitioners are liable for each of the taxable years at issue for the accuracy-related_penalty under 2petitioners claimed a deduction of dollar_figure for travel_expenses in petitioners’ return respondent allowed dollar_figure of that amount the record does not disclose why respondent allowed dollar_figure of the claimed dollar_figure travel_expenses the parties stipulated that the entire amount of travel_expenses ie dollar_figure was paid_by mr horwath in connection with providing to primex on tgc’s behalf the consulting services required by the primex contract we shall refer to the dollar_figure in travel expense that respondent disallowed in the notice as mr horwath’s travel_expenses sec_6662 opinion petitioners bear the burden of proving that the determina- tions in the notice are erroneous see rule a 290_us_111 claimed depreciation_deductions petitioners no longer contend that they are entitled to the respective depreciation_deductions that they claimed in petition- ers’ return and petitioners’ return that is because according to petitioners sdc transferred the computer simulator to tgc by gift sdc’s alleged gift of the computer simulator to tgc was a gift to petitioners as the stockholders of tgc for purposes of determining any depreciation_deductions allowable with respect to that simulator pursuant to sec_1015 petitioners’ basis in that simulator for such purposes is sdc’s cost of and thus its basis in that simulator and sdc’s cost of and thus its basis in the computer simulator 3the parties do not address the application of sec_7491 or c in the instant case petitioners filed petitioners’ return on or about date and petitioners’ return on or about date we presume that respondent's examination of those returns began after date and that sec_7491 and c is applicable in the instant case however petitioners do not argue that the burden_of_proof shifts to respondent under sec_7491 even if petitioners had advanced such an argument they have not established that they have complied with the applicable_requirements of sec_7491 under the circum- stances presented here we conclude that the burden_of_proof does not shift to respondent under sec_7491 is the amount that sdc paid to tgc pursuant to the contract ie dollar_figure and not the dollar_figure that petitioners claimed in form_4562 relating to mr horwath’s schedule c respondent disagrees with the foregoing contentions of petitioners however respondent appears to agree with petition- ers albeit for reasons different from those advanced by them that petitioners as the stockholders of tgc would be entitled to any depreciation_deductions for the taxable years at issue with respect to the computer simulator that the court were to allow in support of that position respondent asserts on brief during the years at issue petitioners were the only shareholders of tg c thus they controlled the com- puter simulator and the depreciation deduction would have flowed through to them thus the net effect on petitioners is the same whether the depreciation deduc- tion is taken on schedule c or flowed through to them on the record before us we reject the foregoing position of respondent as contrary to sec_1366 sec_1366 provides sec_1366 pass-thru of items to shareholders d special rules for losses and deductions -- cannot exceed shareholder’s basis in stock and debt --the aggregate amount of losses and deductions taken into account by a shareholder under subsection a for any taxable_year shall not exceed the sum of-- a the adjusted_basis of the share- holder’s stock in the s_corporation deter- mined with regard to paragraphs and a of sec_1367 for the taxable_year and b the shareholder’s adjusted_basis of any indebtedness of the s_corporation to the shareholder determined without regard to any adjustment under paragraph of sec_1367 for the taxable_year for each of the taxable years at issue each petitioner had a zero basis in the tgc stock that each owned respondent is thus wrong in asserting on brief that the net effect on peti- tioners is the same whether the depreciation deduction is taken on schedule c or flowed through to them from tgc an s corpora- tion we turn now to petitioners’ position that for purposes of determining any depreciation_deductions allowable with respect to the computer simulator tg c is an s-corporation and the simulation equipment which was a gift_for sic the company represents a gift to its stockholders as support for petition- ers’ position petitioners point to sec_25_2511-1 and g gift_tax regs petitioners’ reliance on those regula- 4petitioners do not contend and the record does not estab- lish that for each of the taxable years at issue they had any basis in any indebtedness of tgc to them 5petitioners may have intended to rely on sec_25 h gift_tax regs and not sec_25_2511-1 gift_tax regs for their position that any gift of the computer simulator that sdc made to tgc was a gift to petitioners as the stockhold- ers of tgc our response to any such reliance by petitioners on sec_25_2511-1 gift_tax regs is the same as our response continued tions is misplaced sec_25_2511-1 and g gift_tax regs deal only with the federal gift_tax and do not support petitioners’ position that for federal_income_tax purposes they are entitled to the depreciation_deductions that they are claim- ing with respect to the computer simulator assuming arguendo that any gift of the computer simulator by sdc to tgc were to be treated as a gift of that simulator to petitioners for federal gift_tax purposes it does not follow that petitioners as the stockholders of tgc are entitled to depreciation_deductions for federal_income_tax purposes with respect to that simulator a stockholder is not usually entitled to a depreciation deduction for property owned by his corporation because he has no direct economic_interest or investment in the property where the corporation is the owner of the prop- erty and uses it in its business the corporation not the stockholders is entitled to the depreciation deduction 46_tc_477 on the record before us we find that assuming arguendo that we were to accept petitioners’ arguments that sdc trans- ferred the computer simulator to tgc by gift and that any such gift to tgc represented a gift_for federal gift_tax purposes to petitioners as the stockholders of tgc petitioners have failed to establish that they are entitled for the taxable years pincite continued set forth below to their reliance on sec_25_2511-1 and g gift_tax regs issue to the respective depreciation_deductions that they are claiming with respect to that simulator for the sake of completeness we shall address whether assuming arguendo that sdc transferred the computer simulator to tgc by gift and that any such gift is treated as a gift to petitioners for purposes of determining petitioners’ entitlement for the taxable years at issue to depreciation_deductions with respect to that simulator petitioners have established the amounts of such depreciation_deductions to which they are enti- tled petitioners argue that their basis in the computer simula- tor under sec_1015 is sdc’s basis in that simulator ie sdc’s cost of that simulator according to petitioners sdc’s cost of and thus its basis in the computer simulator was dollar_figure the amount that sdc paid to tgc pursuant to the contract and not the dollar_figure that petitioners claimed in form_4562 relating to mr horwath’s schedule c on the record before us we reject petitioners’ argument sec_167 provides in pertinent part the basis on which 6the record establishes that at the time the contract was terminated around date the computer simulator was the property of tgc assuming arguendo that sdc transferred the computer simulator to tgc by gift the record does not establish that tgc owned the computer simulator prior to the termination of the contract 7the dollar_figure that petitioners claimed as their basis in the computer simulator in form_4562 represented petitioners’ best estimate of the replacement cost of that simulator exhaustion wear_and_tear and obsolescence are to be allowed in respect of any property shall be the adjusted_basis provided in sec_1011 as pertinent here sec_1011 defines the term adjusted_basis as the basis determined under sec_1012 adjusted as provided under sec_1016 and sec_1012 pro- vides that the basis_of_property is its cost sec_1016 provides in pertinent part that adjustments in respect of prop- erty shall be made inter alia to the extent of the amount of depreciation_deductions allowed for that property sec_1015 provides in pertinent part that if property was acquired by gift after date the basis shall be the same as it would be in the hands of the donor assuming arguendo that sdc transferred the computer simulator to tgc by gift that any such gift is treated as a gift to petitioners for purposes of determining petitioners’ entitlement for the taxable years at issue to depreciation_deductions with respect to that simulator and that petition- ers’ basis in the computer simulator under sec_1015 is sdc’s cost of and thus its basis in that simulator we must determine sdc’s cost of that simulator petitioners contend that sdc’s cost of the computer simula- tor is the amount that sdc paid to tgc pursuant to the contract ie dollar_figure on the record before us we reject that contention sdc paid dollar_figure to tgc pursuant to the contract for all of the work that tgc performed under that contract the work that tgc was to perform under the contract included discrete tasks only one of which was to design and construct the computer simulator other tasks re- quired tgc inter alia to perform tests to analyze the results from those tests to design and construct a test vehicle and launcher and to prepare various reports for sdc on the record before us we find that assuming arguendo that sdc transferred the computer simulator to tgc by gift that any such gift is treated as a gift to petitioners for purposes of determining petitioners’ entitlement for the taxable years at issue to depreciation_deductions with respect to that simulator and that petitioners’ basis in the computer simulator under sec_1015 is sdc’s cost of and thus its basis in that simulator petitioners have failed to establish that the amount that sdc paid to tgc pursuant to the con- tract ie dollar_figure is sdc’s cost of and thus its basis in the computer simulator see sec_1011 and sec_1012 on that record and making those assumptions arguendo we further find that petitioners have failed to carry their burden of establish- ing how much of the amount ie dollar_figure that sdc paid to tgc pursuant to the contract was paid for the design and construction of the computer simulator8 and therefore was sdc’s 8the record contains a so-called funds and man-hour expendi- ture summary expenditure summary which detailed the amounts continued cost of and basis in that simulator see sec_1011 and sec_1012 or any other basis in that simulator see sec_1 a income_tax regs on the record before us we find that assuming arguendo that sdc transferred the computer simulator to tgc by gift that any such gift is treated as a gift to petitioners for purposes of determining petitioners’ entitlement for the taxable years at issue to depreciation_deductions with respect to that simulator and that petitioners’ basis in the computer simulator under sec_1015 is sdc’s cost of and thus its basis in that simulator petitioners have failed to carry their burden of establishing that they are entitled for the taxable years at issue to the depreciation_deductions that they are claiming with respect to that simulator continued that tgc expended as of date pursuant to the contract the amounts detailed in the expenditure summary were for categories such as direct labor eg costs for senior technologist man-hours costs for mathematician man- hours and consultants the expenditure summary did not show how much of those amounts tgc expended for the design and con- struction of the computer simulator and how much of those amounts tgc expended to complete the other tasks that it was obligated to perform under the contract in addition the expenditure summary indicated that as of date tgc spent a total of dollar_figure on materials the expenditure summary did not indicate how much of that amount tgc expended on materials for the com- puter simulator and how much tgc expended on materials that it needed to complete the other tasks that it was obligated to perform under the contract claimed travel expense deduction petitioners argue that mr horwath’s travel_expenses are deductible under sec_162 as ordinary and necessary business_expenses because mr horwath paid those travel_expenses while performing consulting services for tgc respondent coun- ters that petitioners are not entitled to a deduction for mr horwath’s travel_expenses because mr horwath was entitled to a reimbursement by tgc for such expenses which mr horwath elected not to request on the record before us we agree with respondent a taxpayer is not entitled to a deduction for expenses to the extent that such taxpayer is entitled to be reimbursed for such expenses but does not claim such reimbursement see 212_f2d_552 5th cir affg a memoran- dum opinion of this court dated date 181_f2d_451 7th cir see also 79_tc_1 56_tc_936 affd without opinion 456_f2d_1335 2d cir 40_tc_345 affd per curiam 326_f2d_760 2d cir 24_tc_21 20_bta_919 mr horwath was entitled to a reimbursement by tgc for mr horwath’s travel_expenses however he chose not to be reimbursed for those expenses on the record before us we find that petitioners have failed to establish that they are entitled to a deduction for the taxable_year for mr horwath’s travel_expenses accuracy-related_penalty respondent argues that petitioners are liable for each of the taxable years at issue for the accuracy-related_penalty under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 or a substantial understate- ment of income_tax under sec_6662 respondent has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to meet that burden respondent must come forward with sufficient evidence indicating that it is appropri- ate to impose the relevant penalty 116_tc_438 for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reck- less or intentional disregard sec_6662 negligence has also been defined as a lack of care or failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 9see supra note affd 893_f2d_656 4th cir the record establishes that petitioners used the estimated replacement cost for the computer simulator in determining the respective depreciation_deductions claimed with respect to that simulator in petitioners’ return and petitioners’ return the record also establishes that petitioners took a deduction for mr horwath’s travel_expenses in petitioners’ return even though mr horwath was entitled to a reimburse- ment by tgc for such expenses which he chose not to claim with respect to the respective depreciation_deductions relating to the computer simulator that petitioners claimed in petitioners’ return and petitioners’ return assuming arguendo that petitioners were not negligent in claiming that they as the stockholders of tgc were entitled to such deprecia- tion deductions the basis that they claimed in form_4562 relat- ing to mr horwath’s schedule c in determining those depre- ciation deductions namely the estimated replacement cost of that computer simulator has no support in the code the regula- tions or the caselaw see sec_167 sec_1011 sec_1012 sec_1_167_a_-1 sec_1_1011-1 sec_1_1012-1 income_tax regs 102_tc_406 28_tc_1308 with respect to the deduction for mr horwath’s travel_expenses that petitioners claimed in petitioners’ return that deduction is not supported by the code the regulations or the caselaw see sec_162 sec_1_162-1 income_tax regs levy v commissioner supra pincite universal oil prods co v campbell supra pincite on the record before us we find that respondent has satis- fied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalties under sec_6662 determined in the notice the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause or in good_faith depends on the pertinent facts and circumstances including the taxpayer's efforts to assess such taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs petitioners argue that they had reasonable_cause for or acted in good_faith in claiming the respective depreciation_deductions in petitioners’ return and petitioners’ return with respect to the computer simulator because that simulator was a unique piece of equipment and petitioners’ estimate of the replacement cost of the computer simulator was reasonable on the record before us we reject petitioners’ argument petitioners were in a unique position to know sdc’s cost of and thus its basis in the computer simulator that is because they acting on behalf of tgc designed and constructed that simulator and carried out the other work that tgc performed for sdc under the contract assuming arguendo that peti- tioners were not negligent in claiming that they as the stock- holders of tgc were entitled to the respective depreciation_deductions in petitioners’ return and petitioners’ return on the record before us we find for the reasons set forth above in our discussion of the basis under sec_167 on which a taxpayer may claim a depreciation deduction that petitioners did not have reasonable_cause for or act in good_faith in using the estimated replacement cost of the computer simulator in calculating such depreciation_deductions petitioners advance no argument that they had reasonable_cause for or acted in good_faith in claiming a deduction for mr horwath’s travel_expenses in petitioners’ return in any event petitioners knew that mr horwath was entitled to a reimbursement by tgc for mr horwath’s travel_expenses and that mr horwath chose not to be reimbursed by tgc for such expenses on the record before us we find that petitioners have failed to establish that they had reasonable_cause for or acted in good_faith in claiming a deduction for mr horwath’s travel_expenses in petitioners’ return on the record before us we find that petitioners have failed to show that they were not negligent and did not disregard rules or regulations within the meaning of sec_6662 or otherwise did what a reasonable person would do with respect to the underpayment for each of the taxable years at issue on that record we further find that petitioners have failed to show that they acted with reasonable_cause or in good_faith with respect to each such underpayment see sec_6664 on the record before us we find that petitioners have failed to establish that they are not liable for the accuracy-related_penalty under sec_6662 for each of the taxable years at issuedollar_figure we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or mootdollar_figure 10we have found that petitioners are liable for each of the taxable years at issue for the accuracy-related_penalty under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 in light of that finding we shall not address respondent’s alternative argument that peti- tioners are liable for each of the taxable years at issue for the accuracy-related_penalty under sec_6662 because of a substan- tial understatement of income_tax under sec_6662 11petitioners advance certain contentions and arguments relating to the ownership of the computer simulator and sdc’s alleged transfer by gift of the computer simulator to tgc we do not address those contentions and arguments because even if we were to accept them on the instant record we nonetheless reject continued to reflect the foregoing and the concessions of petitioners decision will be entered for respondent continued petitioners’ position that they are entitled to the depreciation_deductions claimed with respect to the computer simulator for the taxable years and
